Order entered January 22, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01015-CV

                  MONTEREY MUSHROOMS, INC., ET AL, Appellants

                                               V.

                        MAJESTIC REALTY CO, ET AL, Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-02702

                                           ORDER
       We GRANT appellants’ January 21, 2014 motion for extension of time to file response

brief and ORDER the brief be filed no later than February 3, 2014. Appellants are cautioned

that no further extensions will be granted absent exigent circumstances.




                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE